Appellant was convicted in the justice court for unlawfully carrying a pistol, and appealed to the county court where *Page 613 
he was again convicted and his punishment fixed at a fine of $25, and thence attempts to appeal to this court. Appeal will not lie in such case unless the amount of the fine exceeds $100. Therefore the motion of the Assistant Attorney-General to dismiss the appeal is sustained, under the authority of Kruegel v. State, 12 Texas Ct. Rep., 234. Appeal dismissed.
Dismissed.